Adams, P. J., dissenting. I cannot concur in the opinion of the court, in so far as it is held that the judgment should be affirmed notwithstanding the erroneous admission of the testimony of Pett, • the motorman. The reason given is, that had the evidence, exclusive of Pett’s testimony, been submitted to the jury, they could not reasonably have rendered a verdict for the plaintiff. But the case ivas not submitted to the jury on that evidence, but on all the evidence; and the verdict of the jury was on all the evidence, including the very material evidence of Pett. There has been no trial and no verdict on the evidence exclusive of Pett’s testimony; so that the judgment is affirmed on evidence on which no verdict has been pronounced, and on the hypothesis that if the evidence, exclusive of Pett’s testimony, were submitted to a jury, the jury could not reasonably find for the plaintiff. This is, in effect, to deprive the plaintiff of a trial by jury— to substitute for the verdict of a jury the judgment of the court as to the facts. So tenaciotfs is the law of this state in respect to the right of parties litigant to a trial by jury, that the trial court cannot take a case from the jury, if there is evidence fairly tending to support the plaintiff’s case, even though there is a clear preponderance of the evidence in favor of the defendant. The court cannot weigh the evidence on a motion to take the case from the jury. Roberts v. C. & G. T. Ry. Co., 78 Ill. App. 526, 529-30, and cases cited; and Corbin v. W. Electric Co., 78 Ill. App. 525, and cases cited. It cannot be said, as I think, that had the testimony of Pett been ruled inadmissible and rejected, the trial court, at the close of the evidence, could properly have taken the case from the jury. Grill testified that the speed of the car was about twelve miles per hour; that the track was in “ good shape, level and dry;” that it was a moonlight night; that in the street there is only room for two car tracks, and that on each side of the tracks there is a space three feet in width next to a sloping ditch three feet deep, and that there are no obstructions east of California avenue to prevent one from seeing a buggy east and ahead. Walz and John Feitl both testified that there was moonlight. Field-stack, the conductor of the car, testified that when he first looked out the buggy was fifty feet ahead_ of the car; that by the headlight one could see fifty feet ahead. The facts thus testified to fairly tend to support the plaintiff’s case. In Greenup v. Stoker, 3 Gilm. 202, 216, the court say: “ When a question on a misdirection arises, the inquiry is whether it was a material point and affected the merits of the case. The court always make this inquiry, and they are bound, in the exercise of a sound discretion, to do so.” The court also say that a new trial will not be granted or the judgment reversed, “ provided the court can clearly see, by an inspection of the whole record, that justice has been done and that the error complained of would not have affected the merits of the cause, or influenced the verdict of the jury? Ib. 216. The court, certainly, cannot clearly see that Pett’s testimony could not have affected the merits of the case, or influenced the verdict of the jurjn He was the only witness who testified as to the condition of the apparatus for controlling the car, stating it was “ in first-class condition,” and the only witness who testified to just what he did rvhen he discovered the buggy about fifty feet ahead of the car. He testified that he first rang the bell and threw the power off and drew up the brake immediately, as fast as possible; also that the buggy crossed the track in front of him, toward the south. It is manifest that this evidence went to the merits, and was of a character to influence the verdict. Elliott, in his work on Appellate Procedure, top p. 612, sec. 670, states the rule as follows : “ Where the wrong ruling is not invited and the evidence admitted or excluded is material, the error will be available for the reversal of the judgment, unless the appellate tribunal can ascertain from the record without assuming the functions of the triers of the facts by weighing conflicting evidence, that the wrong ruling did not prejudice the substantial rights of the complaining party.” Citing numerous cases in note 2. In State v. Allen, 1 Hawks, 6 (N. C.), it is held that although sufficient evidence is before the jury to justify the verdict, yet, if improper evidence is admitted, after objection, a new trial will be granted, because the court cannot tell on whose testimony the jury relied. In Marguand v. Webb, 16 John. 89, a witness, whose interest it was to prove that the defendant was part owner of a vessel, was called by the plaintiff to prove that fact, and was allowed to testify. The court held that he was incompetent, by reason of his interest, and reversed the judgment, although two other witnesses testified as he did. In Osgood v. Pres’t, etc., of Manhattan Co., 3 Cowen, 612, the court, citing Marguand v. Webb, say : “ It is well settled that if improper evidence be given, although it may be cumulative only, the judgment must be reversed, for we cannot say what effect such evidence may have had on the minds of the jury.” Ib. 621. See, also, Weeks v. Lowerre, 8 Barb. 530; Daniel v. Nelson, 10 B. Monroe, 316; Rutzen v. Farr, 4 Adolph. & Ellis, 53; Wright v. Doe, dem. Tatham, 7 Ib. 313. In m}r opinion the judgment should be reversed and the cause remanded for another trial.